Exhibit 10.3

 

 

GulfMark Offshore, Inc. 2014 Omnibus Equity Incentive Plan

 

Notice of Restricted Stock Award

 

You have been granted the following restricted shares of the Class A Common
Stock, $.01 par value per share (the “Shares”), of GulfMark Offshore, Inc. (the
“Company”):

 

Name of Recipient:

[___________]

   

Total Number of Shares:

[___________]

   

Fair Market Value per Share:

[$__________]

   

Total Fair Market Value of Award:

[$__________]

   

Date of Grant:

[___________]

   

Transferability:

The Shares are transferable as provided in the Restricted Stock Agreement.

   

Vesting Schedule:

This award becomes vested as follows: (i) [33⅓%] of the Shares subject to this
award vest when you complete [12] months of continuous “Service” (as defined in
the Plan) from the Date of Grant; (ii) [33⅓%] of this award becomes vested when
you complete [24] months of continuous Service from the Date of Grant; and (iii)
the remaining [33⅓%] of this award becomes vested when you complete [36] months
of continuous Service from the Date of Grant.

   

 

By accepting this restricted stock award, you and the Company agree that this
award is granted under and governed by the terms and conditions of the GulfMark
Offshore, Inc. 2014 Omnibus Equity Incentive Plan, (the “Plan”), and the
Restricted Stock Agreement between you and the Company, relating to restricted
stock awards granted to you pursuant to the Plan, both of which are incorporated
herein by reference and made a part of this document.

 



 

GulfMark Offshore, Inc.

 

 

By:                                                             

Name:                                                        

Title:                                                 
                           



 

 
 

--------------------------------------------------------------------------------

 

 

GulfMark Offshore, Inc. 2014 Omnibus Equity Incentive Plan

 

Restricted Stock Agreement

 

This Restricted Stock Agreement (this “Agreement”) is made as of __________,
20___, by between GulfMark Offshore, Inc., a Delaware corporation (the
“Company”), and you, the undersigned Recipient.

 

The Award

This Agreement, together with each Notice of Restricted Stock Award issued to
you by the Company, governs each award of restricted stock (referred to herein
as the “Award”) granted to you under the GulfMark Offshore, Inc. 2014 Omnibus
Equity Incentive Plan, (the “Plan”), which is incorporated into this Agreement
by reference.

   

Payment for Shares

No payment is required for the Shares that you are receiving.

   

Vesting

The Shares that are the subject of the Award become non-forfeitable in
installments, as shown in the Notice of Restricted Stock Award. In addition, the
Shares that are the subject of the Award become non-forfeitable in full if (i)
your Service terminates because of your total and permanent disability or death;
or (ii) the Company is subject to a “Change in Control” (as defined in the Plan)
before your Service terminates, and you are subject to an “Involuntary
Termination” within 12 months after the Change in Control.

     

For purposes of this Agreement, “total and permanent disability” means that you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

     

For purposes of this Agreement, “Involuntary Termination” means your involuntary
discharge by the Company (or the subsidiary of the Company employing you) for
reasons other than Cause. You may be terminated for “Cause” if you do any of the
following: (i) breach in any material respect any agreement between you and the
Company; (ii) fail in any material respect to comply with any of the Company’s
written policies or rules; or (iii) fail to perform assigned duties after
receiving written notification of such failure from the Company.

     

No Shares will vest after your Service has terminated for any other reason.

 

 

Restricted Stock Agreement - Page 1

 

 
 

--------------------------------------------------------------------------------

 

  

Shares Restricted

Unvested Shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares without the
written consent of the Company, except as provided in this Agreement.

 

Unless your shares are designated as transferable in the applicable Notice of
Restricted Stock Award, and you meet the conditions set forth below, you may not
transfer or assign Restricted Shares. For instance, you may not sell Restricted
Shares or use them as security for a loan. If you attempt to do any of these
things, Restricted Shares will immediately become invalid. You may, however,
dispose of Restricted Shares in your will or in any beneficiary designation.

 

The “Committee” (as defined in the Plan) may, in its sole discretion, allow you
to transfer Restricted Shares as a gift to one or more family members. For
purposes of this Agreement, “family member” means (i) a spouse, parent, child,
stepchild, adoptive relationship, sister, brother or grandchild, (ii) a trust or
trusts for the exclusive benefit of any such persons, or (iii) a partnership or
limited liability company in which such persons are the only partners or
members, as applicable; provided in each case that there may be no consideration
for any such transfer (other than, in the case of clause (iii), units in the
partnership or membership interests in the limited liability company).

 

In addition, the Committee may, in its sole discretion, allow you to transfer
Restricted Shares to your spouse or former spouse pursuant to a domestic
relations order.

 

If the Committee consents to your transfer of Restricted Shares, both you and
the transferee(s) must execute the forms prescribed by the Committee, which
include the consent of the transferee(s) to be bound by this Agreement, before
the transfer will be effective.

   

Forfeiture

If your Service terminates for any reason, then your Restricted Shares will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that Restricted
Shares will immediately revert to the Company. You will receive no payment for
Restricted Shares that are forfeited. 

     

The Company determines when your Service terminates for this purpose.

 

 

Restricted Stock Agreement - Page 2

 

 
 

--------------------------------------------------------------------------------

 

 

Leaves of Absence and

Part-Time Work

For purposes of the Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. However, your Service
terminates when the approved leave ends, unless you immediately return to active
work.

     

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company's leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company's
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

   

Stock Certificates

The Company may issue you certificates for Restricted Shares or it may record
the issuance of Restricted Shares to you in the Company’s transfer records. If
certificates for Restricted Shares are issued to you, they will have stamped on
them a special legend referring to the Plan and the restrictions applicable to
such Shares. In addition to or in lieu of imposing the legend, the Company may
hold the certificates in escrow. As your vested percentage increases, you may
request (at reasonable intervals) that the Company release to you a non-legended
certificate for your vested Shares or record the issuance to you of your vested
Shares in the Company’s transfer records.

   

Voting Rights

You may vote your Shares even before they vest.

   

Dividend Rights

Any cash dividends paid with respect to your unvested Shares will be accumulated
and paid when such Shares vest.

   

Withholding Taxes

You understand that you (and not the Company) are responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated by this
Agreement. No Shares will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of
the Award or the vesting of the Shares. With the Company’s consent, these
arrangements may include (i) withholding shares of Company stock that otherwise
would be issued to you when they vest or (ii) surrendering shares that you
previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes.

 

 

Restricted Stock Agreement - Page 3

 

 
 

--------------------------------------------------------------------------------

 

 

Restrictions on Resale

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

   

Effect of Dissolution or Reorganization

If the Company is dissolved or liquidated, Restricted Shares will vest and be
treated as unrestricted shares for purposes of determining any distribution to
the recipient.

 

If the Company is a party to a merger or other reorganization, each outstanding
Award will be subject to the agreement of merger or reorganization. Such an
agreement will provide for full vesting of Restricted Shares upon the closing of
such merger or reorganization.

   

No Retention Right

Neither the Award nor this Agreement gives you the right to be retained by the
Company or a subsidiary of the Company in any capacity.

   

Adjustments

In the event of a stock split, a stock dividend, a combination or consolidation
or a similar change in Company stock (by reclassification or otherwise), the
number of Shares covered by the Award and the Exercise Price per share will be
adjusted pursuant to the Plan.

   

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).

   

Other Agreements

This Agreement, the Plan and the applicable Notice of Restricted Stock Award
issued to you pursuant to the Plan constitute the entire understanding between
you and the Company regarding the Award. This Agreement may be amended only by
another written agreement between the parties.

     

By signing below, you agree to all of the terms and conditions described in this
Agreement and in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or the Award (including prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including annual reports and proxy statements).
You also agree that the Company may deliver these documents by posting them on a
web site maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a web site, it will notify you
by email.

 

 

Restricted Stock Agreement - Page 4

 

 
 

--------------------------------------------------------------------------------

 

  

  You further agree to comply with the Company's Securities Trading Policy when
selling shares of the Company's Class A Common Stock.

 

(Remainder of Page Intentionally Left Blank – Signature Page Follows)

 

 

Restricted Stock Agreement - Page 5

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first set forth above.

 

 



 

RECIPIENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

[______________]

 

           

 

COMPANY:

 

        GulfMark Offshore, Inc.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Date:

 

 



 





Restricted Stock Agreement - Page 6